DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 15-30 are pending and being examined.

Response to Amendment
The previous rejections of Claims 15-19, 21-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in light of the Applicant’s arguments and amendments.
The previous rejections of Claim(s) 15, 17-21, and 23-28, under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0171767 A1 to Pohlmann et al. (hereinafter Pohlmann) are withdrawn in light of the Applicant’s arguments and amendments.
The previous rejections of Claim(s) 15-28, under 35 U.S.C. 103 as being unpatentable over US 4,186,257 A to Blahak et al. (hereinafter Blahak) are withdrawn in light of the Applicant’s arguments and amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15 and 25 recites “wherein the at least one polyol composition comprises a polyol (P1) which has at least one aromatic polyester block (B1) and at least one non-aromatic polyester block…” The Applicant points to page 16 and polyols 4-6 of their specification for support of this amendment. However, the examples of polyols 4-6 only show a reaction of a mixture of dicarboxylic acids and diols reacted with PET (i.e. B1 block). It does not actually state that the reaction would produce of “block” of “non-aromatic polyester.” Furthermore, on page 3, ln 4-10) Applicant’s specification teaches the polyol (P1) is prepared by reacting the aromatic polyester (i.e. B1 block) with dicarboxylic acids and diols, to give a “mixed aromatic/aliphatic polyester.” It appears that the Applicant’s specification only supports “a polyol (P1) which has a an aliphatic polyester. There appears to be no support for “at least one,” “block” and “non-aromatic,” and is thus considered new matter.
Claims 16-24 and 26-30 are dependent claims which fail to alleviate the issues above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 29 and 30, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claims 20, 29 and 30, recites "Mw" for the polyol composition. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Mw” in claims 15, 29 and 25 is used by the claim to mean “Mw= 1000 mg/g x [(zx56.106 ” while the accepted meaning is “weight average molecular weight.” The term is indefinite because the specification does not clearly redefine the term.
In this case, it is unclear what is intended by "Mw" since polymers have molecular weights known in the art as “weight” average molecular weight (Mw) or “number” average molecular weight (Mn). The above Mw abbreviation is unclear based on the instant specification because the Applicant has only defined the Mw as Mw= 1000 mg/g *[(z*56.106 g/mol)/OHN [mg/g])], but does not clarify if this calculation is based upon weight average or number average molecular weight. 
It is also unclear what “OHN” represents. In the art, hydroxyl value/number is known to be calculated and based upon either “weight” or “number” average molecular weights, which further causes confusion as to what “type” of average molecular the weight the equation is calculating. This is further evident by the Applicant’s arguments filed 10/12/2021, which state that the equation is to calculate number average, but uses the term “Mw” instead.
It seems, according to the Applicant’s arguments that the molecular weight be interpreted broadly. It is suggested the term “Mw” be deleted from the claim or the equation described in the specification placed into the claim.
For examination purposes, the term "Mw” will be interpreted broadly as any type of molecular weight for the polymer.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim(s) 15-21, and 24-30, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sniezko et al., “Terephthalate-adipate copolyesterdiols in the synthesis of urethane elastomers,” Polimery, vol. 25(4), page 141-145, (1980), (hereinafter Sniezko’1), citations directed at English translation.

Regarding claims 15, 17-19, 21, and 24-28, Sniezko’1 teaches (A) a polyester diol is prepared by reacting adipic acid (AA) with a mixture of ethylene glycol (EG) and diethylene glycol (DEG) or dipropylene glycol (DPG) and a hydroxy-terminated oligioester (OET mol. wt. ~1200) that was obtained by the partial glycolysis of a high-mol.-wt. polyethylene terephthalate (PET) with diethylene glycol. (See abstract) and page 3-4. A high strength polyurethane is prepared by reacting obtained polyester diol (A) with 4,4-diphenylmethane diisocyanate and 1,4-butanediol (See abstract and page 5) and casted into tiles (page 7) which meets the claimed shaped body. The above mixture of AA, EG and DEG meets the claimed non-aromatic polyester block, and the OET meets the claimed aromatic polyester block (B1), that had a higher molecular weight that is now present in the (B1) block, cited in claims 1, 17-19, 25-28. The above 4,4-diphenylmethane diisocyanate meets the claimed aromatic diisocyanate in claim 1, 24 and 25, and the butanediol meets the chain extender cited in claims 1, 21 and 25.

Regarding claims 16, as cited above and incorporated herein, Sniezko’1 teaches claim 15. Sniezko’1 further teaches the OET (i.e. B1 block) is in an amount of 15 wt% of the 

Regarding claims 20, 29 and 30, as cited above and incorporated herein, Sniezko’1 teaches claim 15. Sniezko’1 further teaches the polyester diols have a OH number of 55-70 mg/g, specifically 55 mg/g  (page 4 and Table 2, page 6), which correlates to a MW of 2040 when using the formula Mw= 1000 mg/g *[(z*56.106 g/mol)/OHN [mg/g])], and meets the claimed range cited in claim 20, 29 and 30.

Claim(s) 15, 17-19, 21-22, and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sniezko et al., “Effect of the segmental structure of terephthalic-adipic copolyesters on the properties of urethane elastomers,” Polimery, vol. 26(9), page 358-59, (1981), (hereinafter Sniezko’2), citations directed at English translation.

Regarding claims 15, 17-19, 21-22, and 24-28, Sniezko’2 teaches a block polyester diol is prepared by a transesterification reaction of an adipic acid (AA)-diethylene glycol (DEG)-ethylene copolymer (EG) with poly(ethylene terephthalate), (OET mol. wt. ~1200) (See abstract and page 3-4). A polyurethane is prepared by reacting obtained copolyester diol with 4,4-diphenylmethane diisocyanate and 1,4-butanediol (See abstract and page 7) in a ratio of copolyester diol to extender = 1 (page 7), which meets claim 22. The above AA-DEG-EG polyester meets the claimed non-aromatic polyester block, and the OET meets the claimed aromatic polyester block (B1).  Sniezko’2 also teaches that in the transesterification reaction .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sniezko’1 or Sniezko’2, as applied to claim 15 above, and further in view of US 4,374,935 A to Decker et al. (hereinafter Decker).
 
Regarding claim 23, as cited above and incorporated herein, Sniezko’1 or Sniezko’2 teaches claim 15. 
Neither Sniezko’1 nor Sniezko’2 explicitly teaches the further polyol cited in claim 23. 
However, Decker teaches a polyurethane obtained from reacting a polyisocyanate with a mixture of polyester polyols, polyether polyols, and chain extenders (See abstract), which is in the same field of polyurethanes cited above in Sniezko’1 or Sniezko’2. Decker further teaches that using a mixture of polyester polyols and polyether polyols will give the polyurethane improved flexibility, hydrolysis, and mechanical properties (col 2, ln 24-36), when compared to 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the polyether polyol of Decker the polyol composition of either Sniezko’1 or Sniezko’2 because Decker teaches the same field of polyurethanes cited above in Sniezko’1 or Sniezko’2, and Decker further teaches that using a mixture of polyester polyols and polyether polyols will give the polyurethane improved flexibility, hydrolysis, and mechanical properties (col 2, ln 24-36), when compared to a polyurethane using a polyester polyol alone (See Table 1 and Comparison Example A, col 9, ln 40 to col 10, ln 25).

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 8-9, the Applicant argues that the term “Mw” is clear based upon the specification and that “OHN” is based on “DIN 53240.” However, in para 36-40, US 20210122918 A1 to Shen et al. states that "number-average molecular weight Mn…is calculated from the OH number determined by DIN53240.” This causes confusion as to why the Applicant is using “Mw” to describe their argued number average molecular weight, when “Mw” is known for “weight average” molecular weight and “Mn” is known for “number average” molecular 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766   

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766